To the Appellate Division, Superior Court:
A petition for certification of the judgment in A-001438-09 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted, limited to whether — and without regard to the intentional — conduct exception provided for in the Workers’ Compensation Act, N.J.S.A. 34:15-8 — an employee who suffered a work-related injury has a common-law cause of action for damages against a workers’ compensation carrier for its willful failure to comply with court orders compelling it to provide medical treatment when the delay or denial of treatment causes a worsening of the employee’s medical condition and/or pain and suffering.